UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-6938
CHRISTOPHER MITCHELL,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                    (CR-90-20-2, CA-03-220-2)

                  Submitted: November 21, 2003

                      Decided: December 23, 2003

       Before WILKINSON, NIEMEYER, and GREGORY,
                      Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Christopher Mitchell, Appellant Pro Se. Kasey Warner, United States
Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MITCHELL
                              OPINION

PER CURIAM:

   Christopher Mitchell, a federal prisoner, appeals the district court’s
order denying his request for production of documents pursuant to the
Freedom of Information Act ("FOIA"), 5 U.S.C. § 552 (2000). Our
review is limited to determining whether the district court had an ade-
quate factual basis for its decision and whether upon this basis the
decision was clearly erroneous. See Bowers v. U.S. Dep’t of Justice,
930 F.2d 350, 353 (4th Cir. 1991). We have reviewed the record and
find no reversible error.

   Federal agencies must disclose agency records unless they may be
withheld pursuant to one of nine enumerated exemptions listed in
§ 552(b). Because federal courts do not fall within the definition of
"agency" under FOIA, we find that the district court did not err by
denying Mitchell’s motion to the extent it sought production of docu-
ments from the district court in which Mitchell was tried and con-
victed.

   We also find that the district court did not err by denying Mitch-
ell’s motion as directed to his former defense counsel and/or defense
counsel’s former law firm. Such a request is an attorney-client matter,
and private counsel and law firms are not subject to FOIA. In any
event, Mitchell fails to demonstrate that his claim is nonfrivolous and
that the court documents he seeks are indispensable to his claim. See
28 U.S.C. § 753(f) (2000); United States v. Shoaf, 341 F.2d 832, 833-
34 (4th Cir. 1964).

   Accordingly, we affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED